Exhibit 10.24

 

SECOND AMENDMENT TO
HADDRILL EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement (the “Second Amendment”) is
made and entered into as of June 13, 2005 (the “Effective Date”), by and between
Alliance Gaming Corporation, a Nevada corporation (the “Company”), and Richard
Haddrill (“Haddrill”).

 

WHEREAS, the Company and Haddrill are parties to that certain Employment
Agreement dated as of June 30, 2004 (the “Employment Agreement”) pursuant to
which Haddrill is employed as the Company’s Chief Executive Officer;

 

WHEREAS, the Company and Haddrill are parties to that certain Amendment to the
Employment Agreement dated as of December 22, 2004 (the “First Amendment”);

 

WHEREAS, pursuant to the Employment Agreement, the Company granted to Haddrill
non-statutory stock options to acquire 500,000 shares of the Company’s common
stock (the “Employment Agreement Options”) pursuant to the Company’s 2001 Long
Term Incentive Plan (the “Plan”);

 

WHEREAS, the award of the Employment Agreement Options has been evidenced by
those certain Stock Option Agreements between the Company and Haddrill dated
June 30, 2004 (the “June Stock Option Agreement”) and October 27, 2004 (the
“October Stock Option Agreement”);

 

WHEREAS, pursuant to that certain Stock Option Agreement between the Company and
Haddrill dated January 8, 2004 (the “January Stock Option Agreement”), the
Company granted to Haddrill non-statutory stock options to acquire 195,000
shares of the Company’s common stock pursuant to the Plan (the “January Options”
and together with the Employment Agreement Options, the “Accelerated Options”);

 

WHEREAS, pursuant to that certain Stock Option Agreement between the Company and
Haddrill dated April 23, 2003 (the “April Stock Option Agreement” and together
with the June Stock Option Agreement, the October Stock Option Agreement and the
January Stock Option Agreement, the “Stock Option Agreements”), the Company
granted to Haddrill non-statutory stock options to acquire 50,000 shares of the
Company’s common stock pursuant to the Plan (the “April Options” and together
with the Accelerated Options, the “Pre-Amendment Options”);

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to accelerate the vesting of the Accelerated
Options;

 

WHEREAS, the Company has determined that the terms of certain of the Stock
Option Agreements do not accurately reflect the agreed upon terms of the
Pre-Amendment Options with respect to the post-termination exercise period
applicable to such Pre-Amendment Options; and

 

WHEREAS, the Company and Haddrill desire to amend the Employment Agreement to
(i) accelerate the vesting of the Accelerated Options and (ii) clarify the
post-termination exercise provisions of the Pre-Amendment Options in accordance
with and subject to the terms and conditions of this Second Amendment.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1.             Effective as of the Effective Date, the Accelerated Options shall
be fully vested and immediately exercisable in their entirety by Haddrill.

 

2.             Notwithstanding anything in the Employment Agreement, the First
Amendment, the Plan or the Stock Option Agreements to the contrary, Haddrill and
the Company hereby agree that Haddrill may not sell, encumber, pledge or
otherwise transfer any of the shares of the Company’s common stock received upon
exercise of the Accelerated Options until the dates set forth in the following
schedule and that any attempted transfer shall be without force or effect:

 

(a)           With respect to 100% of the shares subject to the January Options,
such shares shall become freely transferable on January 1, 2008.

 

(b)           With respect to the shares subject to the Employment Agreement
Options, (i) one-third of such shares shall become freely transferable on
October 1, 2006, (ii) an additional one-third of such shares shall become freely
transferable on October 1, 2007 and (iii) the remaining one-third of the shares
shall become freely transferable on October 1, 2008.

 

(c)           In the event of Change in Control (as defined in the First
Amendment), all of the transfer restrictions described in this
paragraphs 2(a) and 2(b) hereof shall immediately lapse.

 

(d)           In the event that Haddrill’s employment is terminated under
paragraphs 7(b) or 7(c) of the Employment Agreement, the transfer restrictions
described in paragraphs 2(a) and 2(b) hereof shall lapse with respect to a pro
rated number of shares based upon the number of full months between October 1,
2004 and the date of Haddrill’s termination of employment divided by 36 months.

 

3.             The Pre-Amendment Options shall become “Portable Options” and
subject to the applicable extended post-termination exercise period described in
paragraph 4(b) of this Second Amendment in accordance with the following
schedule:

 

(a)           100% of the April Options shall be considered Portable Options as
of the Effective Date.

 

(b)           100% of the January Options shall become Portable Options
October 1, 2007; provided that Haddrill remains continuously employed by the
Company as Chief Executive Officer until such date.

 

(c)           With respect to the Employment Agreement Options, (i) one-third of
such options shall become Portable Options on October 1, 2005, (ii) an
additional one-third of such options shall become Portable Options on October 1,
2006 and (iii) the remaining one-third of such options shall become Portable
Options on October 1, 2007, in each case, provided that Haddrill remains
continuously employed by the Company as Chief Executive Officer until the
applicable date.

 

2

--------------------------------------------------------------------------------


 

(d)           In the event that a Change in Control (as defined in the First
Amendment) occurs prior to a termination of Haddrill’s employment with the
Company, 100% of the Pre-Amendment Options shall immediately become Portable
Options upon the consummation of such Change in Control.

 

(e)           In the event that Haddrill’s employment is terminated under
paragraphs 7(b) or 7(c) of the Employment Agreement prior to October 1, 2007, a
pro rated portion of both the January Options and the Employment Agreement
Options that have not yet become Portable Options shall become Portable Options
based upon the number of full months between October 1, 2004 and the date of
Haddrill’s termination of employment divided by 36 months.

 

4.             Notwithstanding anything in the Employment Agreement, the First
Amendment, the Plan or the Stock Option Agreements to the contrary, Haddrill and
the Company hereby agree that following a termination of Haddrill’s employment
with the Company for any reason (a) that portion of each of the Pre-Amendment
Options that have not become Portable Options pursuant to paragraph 3 of this
Second Amendment shall terminate sixty (60) days following the date of
termination of employment, unless exercised during such 60-day period, and
(b) that portion of each of the Pre-Amendment Options that have become Portable
Options pursuant to paragraph 3 of this Second Amendment shall remain
exercisable until (i) in the case of the Employment Agreement Options,
October 1, 2014, (ii) in the case of the April Options, April 23, 2013, and
(iii) in the case of the January Options, July 8, 2011 or the Extension Date (as
such term is defined in the January Stock Option Agreement).

 

5.             The Company and Haddrill further agree that, in the case of the
January Options, should Haddrill remain continuously employed by the Company as
Chief Executive Officer until October 1, 2007, he shall be deemed to have
satisfied Section 4(c)(v) of the January Stock Option Agreement (which provision
provides for an extended post-termination exercise period for the
January Options following Haddrill’s resignation from the Board of Directors at
the request of the Board of Directors).

 

6.             Section 3 of Schedule B-1 to the First Amendment are hereby
amended and restated in their entirety to read as follows:

 

“3.           Each vested Additional RSU represents Haddrill’s right to receive
one (1) share of Company common stock, as follows:

 

a.             75% of the shares represented by the vested Additional RSUs shall
be issued to Haddrill (1) on the later of (a) October 1, 2007 or (b) the first
date on which such payment or any portion thereof is no longer subject to the
limits of section 162(m) of the Internal Revenue Code in which case that portion
of the payment that is no longer subject to such limits shall be issued to
Haddrill at the time such limits become inapplicable, or (2) in the event that
Haddrill’s employment with the Company, as amended, is terminated prior to
October 1, 2007, on the first date in which such payment or any portion thereof
is no longer subject to the limits of Section 162(m) of the Internal Revenue
Code in which case that portion of the payment that is no longer subject to such
limits shall be issued to Haddrill at the time such limits become inapplicable.

 

3

--------------------------------------------------------------------------------


 

b.             The remaining 25% of the shares represented by the vested
Additional RSUs shall be issued to Haddrill (1) on the later of (a) October 1,
2008 or (b) the first date on which such payment or any portion thereof is no
longer subject to the limits of section 162(m) of the Internal Revenue Code in
which case that portion of the payment that is no longer subject to such limits
shall be issued to Haddrill at the time such limits become inapplicable, or
(2) in the event that Haddrill’s employment with the Company is terminated prior
to October 1, 2008, on the first date in which such payment or any portion
thereof is no longer subject to the limits of Section 162(m) of the Internal
Revenue Code in which case that portion of the payment that is no longer subject
to such limits shall be issued to Haddrill at the time such limits become
inapplicable.”

 

7.             Except as expressly modified by this Second Amendment, the
Employment Agreement, the First Amendment and the Stock Option Agreements shall
remain unchanged and shall remain in full force and effect.

 

[signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Haddrill have duly executed this Second
Amendment as of the date first above written.

 

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

/s/ Mark Lerner

 

Name:

Mark Lerner

 

Title:

Secretary

 

 

 

 

 

/s/ Richard Haddrill

 

Richard Haddrill

 

 

[Signature Page to Second Amendment to Haddrill Employment Agreement]

 

--------------------------------------------------------------------------------